Citation Nr: 1735944	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chronic suppurative otitis.  

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to an initial compensable disability rating for cellulitis as a residual of immersion foot.  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 13, 2010, and in excess of 50 percent from October 13, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is an April 2011 rating decision granting service connection for PTSD and assigning an initial 30 percent rating from August 2012.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  In an April 2012 rating decision, the RO increased the rating of PTSD from 30 percent to 50 percent effective on October 13, 2010.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current 30 percent and 50 percent staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the April 2012 rating decision did not resolve the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Likewise, an August 2014 rating decision, which denied service connection for a low back condition, is on appeal before the Board pursuant to § 19.9(c) for the limited purpose of remanding for an SOC.  

In a December 2012 rating decision the RO granted service connection for cellulitis as a residual of immersion foot and assigned an initial 10 percent rating from May  18, 2007.  The Veteran filed a timely notice of disagreement (NOD), and an statement of the case (SOC) was issued in August 2014.  One month later, in September 2014, the Veteran submitted a statement in which he expressed his desire to continue his appeal.  The Veteran's representative clarified in September 2016 that this statement should be construed as an intent to perfect an appeal to the Board.  As such, the Board finds that an appeal has been perfected.  To the extent the issue has not been certified to the Board by the RO, there is no prejudice to the Veteran in proceeding at this point as the issue is being remanded for further development.  See 38 C.F.R. §§ 19.35, 19.36, 20.1304(a).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in My 2016.  

As the Board informed the Veteran in a January 2016 letter, this case was previously affected by a stay.  The stay involved all cases affected by the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), concerning disabilities evaluated under 38 C.F.R. § 4.118.  Here, the issue affected by the stay is the appeal for an increased rating for cellulitis.  The stay has since been lifted, thereby allowing the Board to proceed in the matter.  

The issue of service connection for hearing loss is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

The Veteran's current hearing loss is due to noise exposure during service.  


CONCLUSION OF LAW

The criteria to establish service connection for a hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that a current hearing loss arose during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In this case, the Veteran competently and credibly testified at the Board hearing that he had noise exposure during his service in Vietnam.  Board Hr'g Tr. 3.  His DD Form 214 confirms Vietnam service, and his testimony is consistent with the circumstances of such service.  Thus, an in-service event is established.  

The service treatment records (STRs) include the January 1971 service entrance examination indicating some degree of hearing loss at that time.  However, the level of hearing loss noted at the entrance examination does not meet VA's definition of a hearing "disability."  Thus, the Veteran is presumed sound, and there is not clear and unmistakable evidence of a preexisting hearing loss disability.  See McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  The presumption of soundness is not rebutted.  

A current disability is also shown.  On private examination in November 2012, his audiometry thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
45
--
50
LEFT
25
35
50
--
55

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  Thus, evidence of a current disability is established.  
 
Finally, with regard to the nexus element, a private doctor concluded in November 2012 that the Veteran's bilateral hearing loss was likely related to his in-service noise exposure.  Moreover, the Veteran and his wife have both provided testimonial statements indicating that the Veteran's hearing impairment arose during service.  This favorable evidence is not uncontradicted.  Unfavorable, a VA examiner in December 2011 reached a negative opinion.  For purposes of this appeal, however, the Board can find no reasonable basis to favor the negative nexus evidence over the positive evidence.  

Accordingly, the nexus element of the claim is in equipoise.  Therefore, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his current hearing loss is due to noise exposure during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.  

REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further evidentiary development is warranted.  

Otitis 

A VA examination is needed to address the claimed chronic suppurative otitis.  At his Board hearing, the Veteran testified that an outside doctor told him his otitis was due to noise.  Board Hr'g Tr.  12.  This doctor's opinion is of record, but it does not relate otitis to the Veteran service.  Nonetheless, the Board finds that the Veteran's hearing testimony is sufficient to meet the low threshold for obtaining a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Cellulitis

The claim for an increased rating for cellulitis as a residual of immersion foot must be remanded to obtain a new VA examination.  The last VA examination was conducted in December 2012.  As his representative argued in a September 2016 brief, this VA examination is too old to adequate determine the current severity of his symptoms.  The Board agrees that remand is necessary to arrange for new VA examination as there may have been an increase in severity.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Low Back & PTSD

The claim of service connection for the low back and the claim for an increased rating for PTSD must be remanded for issuance of an SOC.  The claims were denied in April 2011 and August 2014 rating decisions.  The Veteran filed statements in January 2012 and September 2014, respectively, expressing his disagreement with those determinations.  At present, an SOC has not been issued.  (A second rating decision was issued pertaining to PTSD in April 2012, but not an SOC.)  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

Accordingly, these claims are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for a low back condition and the claim for an increased rating for PTSD.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed chronic suppurative otitis.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all chronic suppurative otitis disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any chronic suppurative otitis condition proximately due to, the result of, or caused by any other medical condition(s), such as hearing loss?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any chronic suppurative otitis disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as hearing loss?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Also, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected cellulitis as a residual of immersion foot.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's cellulitis as a residual of immersion foot.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  

4.  After completing all action set forth in paragraphs 2-3, plus any further action needed as a consequence of the development completed in paragraphs 2-3 above, readjudicate the remanded claims involving chronic suppurative otitis and cellulitis as a residual of immersion foot.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


